Citation Nr: 0114652	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for keloids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
keloids.  However, the record also shows that the Houston, 
Texas RO previously considered and denied this claim in a 
June 1997 rating decision.  That denial was based upon the 
Houston RO's finding a lack of causal nexus between current 
keloids and service.  The Houston RO decision became final 
when the veteran declined to initiate an appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  In consideration of the foregoing, the Board has 
recharacterized the issue on appeal as it appears on the 
title page of this decision.


FINDINGS OF FACT

1.  By an unappealed decision in June 1997 the Houston, Texas 
RO denied entitlement to service connection for keloids.

2.  Evidence associated with the claims file subsequent to 
the RO's June 1997 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSION OF LAW

1.  The Houston RO's June 1997 decision denying entitlement 
to service connection for keloids is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  There is new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
keloids.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that new and material 
evidence requires reopening of his claim for service 
connection for keloids.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and a Supplemental SOC including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, transcripts of an RO hearing on the issue on appeal 
after which the veteran had additional time to submit 
evidence, and other records, if any, which the veteran 
identified as pertinent to the claim.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 
2000).

During consideration of this case the RO determined that the 
veteran had a namesake who had served at about the same time 
and in about the same place, who had nearly the same service 
identification number, who lived in the same city and who had 
a claims file at the same RO as the veteran.  The RO also 
determined that evidence, including service medical records, 
associated with the two claims files had become intermingled.  
In a September 2000 Supplemental Statement of the Case, the 
RO reported that it had resolved confusion arising from this 
unlikely situation by reconciling contents of the affected 
files.  The Board accepts that the veteran's claims file now 
is current, complete and contains no documentation pertaining 
to someone else.  Although the RO did not specifically 
identify the erstwhile misfiled SMRs recently added to the 
veteran's file, SMRs currently of record now include several 
documents appearing to confirm an in-service skin disorder.  
The Board concludes that these records are likely to have 
been among those recently added to the veteran's file because 
they are not discussed in the June 1997 denial.  The Board 
finds this new evidence to present a sufficient possibility 
of a causal relationship between a current and an in-service 
skin disorder to support finding it new and material, thereby 
requiring REMAND.  See 38 C.F.R. § 3.156(c).  For reasons 
discussed in the REMAND portion of this decision, the Board 
defers consideration of the merits of the veteran's service-
connection claim.


ORDER

There is new and material evidence to reopen a claim of 
entitlement to service connection for keloids.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Consistent with the above provisions, the Board also 
determined that VA's duty to assist requires additional 
medical evidence and clarification of the veteran's wishes 
regarding a hearing before the Board.  Specifically, the 
record discloses that the veteran has not undergone VA 
examination in connection with his claim and that there is no 
expert medical opinion as to whether the veteran has current 
keloids and, if so, whether it is at least as likely as not 
that they were incurred or aggravated in service.  The record 
also discloses that in September and October 1999 written 
statements the veteran clearly requested a hearing before the 
Board.  The record includes no clear evidence that the 
veteran withdrew this request.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should determine the veteran's 
wishes pertaining to his requests for a 
Board hearing and respond appropriately.

3.  The RO should arrange for VA 
examination of the veteran by an 
appropriate physician to determine 
whether the veteran has current keloids 
and, if so, whether it is at least as 
likely as not that this disorder is 
causally related to a disorder noted in 
service, or is otherwise causally related 
to service.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiners in 
conjunction with the examination.  The 
examiner must conduct all indicated 
studies, record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

4.  The RO shall ensure full completion 
of the aforementioned development and 
shall implement necessary corrective 
action.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for keloids after 
consideration of all the evidence of record, including that 
which the veteran or his representative submitted directly to 
the Board after RO certification of this appeal.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



